 1 MCGREGOR W. SCOTT
   United States Attorney
 2 STEPHANIE M. STOKMAN
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                    IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00190-NONE-SKO

12                                   Plaintiff,          STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                             v.                        FINDINGS AND ORDER

14   ALEJANDRO MOLINA LOYA AND                           DATE: April 20, 2020
     ALEJANDRO MOLINA SANCHEZ,                           TIME: 1 p.m.
15                                                       COURT: Hon. Sheila K. Oberto
                                    Defendant.
16

17
             This case is set for Status Conference on April 20, 2020. On March 17, 2020, the District Court
18
     issued General Order 611, which suspends all jury trials in the Eastern District of California scheduled
19
     to commence before May 1, 2020. This General Order was entered to address public health concerns
20
     related to COVID-19.
21
             Although the General Order addresses the district-wide health concern, the Supreme Court has
22
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
23
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
24
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
25
     exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
26
     at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27
     judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either
28
     orally or in writing”).

       STIPULATION REGARDING EXCLUDABLE TIME             1
30     PERIODS UNDER SPEEDY TRIAL ACT
 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

21 for the [event]. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

22 continuance must be “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

25 through defendants’ counsel of record, hereby stipulate as follows:

26          1.      By previous order, this matter was set for status on April 20, 2020.

27          2.      By this stipulation, defendants now moves to continue the status conference until June

28 29, 2020, and to exclude time between April 20, 2020, and June 29, 2020, under Local Code T4.

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        3.        The parties agree and stipulate, and request that the Court find the following:

 2                  a)       The government has represented that the discovery associated with this case

 3        includes investigative reports and other video or audio files. All of this discovery has been either

 4        produced directly to counsel and/or made available for inspection and copying.

 5                  b)       Counsel for defendants desire additional time to review and copy discovery, to

 6        speak with their clients about possible resolutions, and to generally prepare for trial in this

 7        matter.

 8                  c)       Counsel for defendants believe that failure to grant the above-requested

 9        continuance would deny him/her the reasonable time necessary for effective preparation, taking

10        into account the exercise of due diligence.

11                  d)       The government does not object to the continuance.

12                  e)       In addition to the public health concerns cited by General Order 611 and

13        presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

14        this case because:

15                       •   Counsel or other relevant individuals have been encouraged to telework and

16                           minimize personal contact to the greatest extent possible. It will be difficult to

17                           avoid personal contact should the hearing proceed.

18                  f)       Based on the above-stated findings, the ends of justice served by continuing the

19        case as requested outweigh the interest of the public and the defendant in a trial within the

20        original date prescribed by the Speedy Trial Act.

21                  g)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22        et seq., within which trial must commence, the time period of April 20, 2020 to June 29, 2020,

23        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

24        because it results from a continuance granted by the Court at defendant’s request on the basis of

25        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

26        of the public and the defendant in a speedy trial.

27                  h)       The parties also agree that this continuance is necessary for several reasons,

28        including but not limited to, the need to permit time for the parties to exchange supplemental

     STIPULATION REGARDING EXCLUDABLE TIME                 3
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          discovery, engage in plea negotiations, and for the defense to continue its investigation and

 2          preparation, pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).

 3          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7

 8
     Dated: April 3, 2020                                     MCGREGOR W. SCOTT
 9                                                            United States Attorney
10
                                                              /s/ STEPHANIE M. STOKMAN
11                                                            STEPHANIE M. STOKMAN
                                                              Assistant United States Attorney
12

13
     Dated: April 3, 2020                                     /s/ ALONZO GRADFORD
14                                                            ALONZO GRADFORD
15                                                            Counsel for Defendant
                                                              ALEJANDRO MOLINA
16                                                            SANCHEZ

17   Dated: April 3, 2020                                      /s/ DAVID BALAKIAN
                                                              DAVID BALAKIAN
18                                                            Counsel for Defendant
                                                              ALEJANDRO MOLINA LOYA
19

20

21

22                                          FINDINGS AND ORDER
23
     IT IS SO ORDERED.
24

25 Dated:        April 6, 2020                                     /s/   Sheila K. Oberto             .
26                                                     UNITED STATES MAGISTRATE JUDGE

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
